MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Feb 28 2019, 10:33 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Fernando Pedroza,                                        February 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2237
        v.                                               Appeal from the Shelby Superior
                                                         Court
State of Indiana,                                        The Honorable Chris Monroe,
Appellee-Plaintiff                                       Senior Judge
                                                         Trial Court Cause No.
                                                         73D01-1412-FA-23



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019            Page 1 of 9
                                             Case Summary
[1]   Fernando Pedroza appeals the fifty-year sentence imposed by the trial court

      following his guilty plea to class A felony burglary and class B felony robbery.

      He contends that the trial court abused its discretion during sentencing and that

      his sentence is inappropriate in light of the nature of the offenses and his

      character. Finding no abuse of discretion and that he has not met his burden to

      show that his sentence is inappropriate, we affirm.


                                 Facts and Procedural History
[2]   On January 17, 2013, Pedroza and another man entered Nick and Dara

      Chesser’s Shelby County home wearing stocking caps on their heads and

      bandanas over their faces. The men entered the home without permission,

      apparently through the garage after Dara had left for work. The men entered

      the room that Nick was in, and one of them struck Nick with a pistol. The two

      men tied Nick up, and as one of them searched the house for money and

      property, the other stayed in the room with Nick and repeatedly beat him. Nick

      was concerned for his infant daughter, who was crying from a crib in another

      room. The men took several pairs of expensive tennis shoes, firearms,

      electronics, and Nick’s cell phone. Before leaving, they threatened to kill Nick

      and his family if he called police. Surveillance video later obtained by law

      enforcement showed Pedroza and an accomplice exit a black Grand Am

      vehicle and walk toward the Chesser home.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 2 of 9
[3]   On January 28, 2013, police responded to a home invasion in Indianapolis.

      Five males were hiding in the basement when police arrived. Firearms that

      were stolen from the Chesser residence were found in the basement where the

      males were hiding. One of the five males was Pedroza. A black Grand Am

      vehicle was located and confirmed to be the same vehicle used in the Chesser

      home invasion. After Pedroza’s arrest in Indianapolis, officers overheard a

      phone conversation during which he told his cousin to sell “all of those shoes.”

      Appellant’s App. Vol. 2 at 25. Several items stolen from the Chesser residence,

      including several pairs of shoes, were found during a subsequent search of the

      apartment where Pedroza and his cousin had been staying.


[4]   The State charged Pedroza with class A felony burglary, class B felony robbery,

      and class D felony theft. Following numerous continuances, a jury trial began

      on May 22, 2018. However, on the second day of trial, Pedroza tendered a

      guilty plea to class A felony burglary and class B felony robbery. A sentencing

      hearing was held on August 17, 2018. The trial court sentenced Pedroza to fifty

      years for the class A felony and twenty years for the class B felony. The court

      ordered the sentences to run concurrently, for an aggregate executed sentence of

      fifty years. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 3 of 9
                                     Discussion and Decision

       Section 1 – The trial court did not abuse its discretion during
                                sentencing.
[5]   Sentencing decisions rest within the sound discretion of the trial court, and as

      long as a sentence is within the statutory range, it is subject to review only for

      an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      clarified on reh’g, 875 N.E.2d 218. An abuse of discretion occurs where the trial

      court’s decision is clearly against the logic and effect of the facts and

      circumstances before it. Robinson v. State, 894 N.E.2d 1038, 1042 (Ind. Ct. App.

      2008).


[6]   One way that a trial court may abuse its discretion is if the sentencing statement

      omits reasons that are clearly supported by the record and advanced for

      consideration. Anglemyer, 868 N.E.2d at 491. The relative weight or value

      assignable to mitigators and aggravators is not subject to review for abuse of

      discretion. Id. The trial court is not obligated to accept the defendant’s

      argument concerning what constitutes a mitigating factor. Barker v. State, 994
N.E.2d 306, 311 (Ind. Ct. App. 2013), trans. denied (2014). Moreover, if the trial

      court does not find the existence of a mitigator after it has been argued by

      counsel, the court is not obligated to explain why it found the circumstance not

      to be mitigating. Anglemyer, 868 N.E.2d at 493.


[7]   Pedroza contends that the trial court abused its discretion in failing to consider

      his young age and difficult childhood as mitigating factors. It is well settled that


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 4 of 9
      a defendant’s youth is not automatically a significant mitigating factor. Smith v.

      State, 872 N.E.2d 169, 178 (Ind. Ct. App. 2007), trans. denied. Here, the court

      specifically considered Pedroza’s young age—he was twenty-one at the time of

      the offenses—and rejected it as a mitigating factor. Pedroza already had a

      significant and violent criminal history that indicated to the trial court that it

      was unlikely that he would “grow out of” his criminal propensities, and that his

      youth was not especially predictive of any future “positive behavior.” Tr. Vol.

      2 at 130, 134.


[8]   As for Pedroza’s difficult childhood, evidence of a difficult childhood generally

      “warrants little, if any, mitigating weight.” Coleman v. State, 741 N.E.2d 697,

      700 (Ind. 2000). Again, the trial court considered this proffered mitigator and

      rejected it, concluding that it was “no excuse for all of the harm that you caused

      to other people…[and the] consistent criminal behavior that you’ve engaged

      in.” Id. at 133-34. Interestingly, despite proffering his difficult childhood as a

      mitigator, Pedroza himself described his childhood as “really good.”

      Appellant’s App. Vol. 2 at 191. Regardless, as stated above, the trial court is

      not obligated to accept the defendant’s argument concerning what constitutes a

      mitigating factor. Barker, 994 N.E.2d at 311. Based on the evidence presented,

      the trial court did not abuse its discretion in not identifying Pedroza’s age or his

      difficult childhood as mitigating factors.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 5 of 9
         Section 2 – Pedroza has not met his burden to show that his
                          sentence is inappropriate.
[9]    Pedroza invites this Court to reduce his sentence pursuant to Indiana Appellate

       Rule 7(B), which provides that we may revise a sentence authorized by statute

       if, after due consideration of the trial court’s decision, we find that the sentence

       is “inappropriate in light of the nature of the offense and the character of the

       offender.” The defendant bears the burden to persuade this Court that his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       As we assess the nature of the offense and character of the offender, “we may

       look to any factors appearing in the record.” Boling v. State, 982 N.E.2d 1055,

       1060 (Ind. Ct. App. 2013). Indiana’s flexible sentencing scheme allows trial

       courts to tailor an appropriate sentence to the circumstances presented, and the

       trial court’s judgment “should receive considerable deference.” Cardwell v.

       State, 895 N.E.2d 1219, 1222 (Ind. 2008).


[10]   The principal role of appellate review is to attempt to “leaven the outliers.” Id.

       at 1225. Whether we regard a sentence as inappropriate at the end of the day

       turns on “our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other facts that come to light in a given

       case.” Id. at 1224. In conducting our review, we do not look to see “if another

       sentence might be more appropriate; rather, the question is whether the sentence

       imposed is inappropriate.” Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App.

       2007). Ultimately, our review “should focus on the forest—the aggregate

       sentence—rather than the trees—consecutive or concurrent, number of counts,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 6 of 9
       or length of the sentence on any individual count.” Cardwell, 895 N.E.2d at

       1225.


[11]   Regarding the nature of the offense, the advisory sentence is the starting point

       that the legislature has selected as an appropriate sentence for the crime

       committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). The sentence for a

       class A felony is between twenty and fifty years, with the advisory being thirty

       years. Ind. Code § 35-50-2-4(a). The sentence for a class B felony is between

       six and twenty years, with the advisory being ten years. Ind. Code § 35-50-2-

       5(a). The trial court here imposed maximum sentences of fifty years for the

       class A felony and twenty years for the class B felony. However, because the

       sentences were ordered served concurrently, the resulting fifty-year aggregate

       sentence is significantly below the maximum seventy-year sentence allowable

       by statute.


[12]   Pedroza concedes that “the crimes he participated in were remarkable because

       they involved a home invasion, while a young child was home, where the

       homeowner got injured.” Appellant’s Br. at 11. Nevertheless, he argues that

       the fact that he burglarized a dwelling and caused injury to the homeowner

       already elevated his offense to a class A felony, which carried a higher

       sentencing range, and thus the imposition of the maximum sentence in that

       range was unwarranted. We disagree.


[13]   The record shows that Pedroza’s crimes were quite heinous. He burglarized a

       home while the homeowner and his infant child were present. He tied up the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 7 of 9
       homeowner, pistol-whipped him, and repeatedly beat him. He also threatened

       to kill the homeowner and his family. The crimes caused the family such

       psychological trauma, that they have been unable to return to the dwelling.

       Nothing about the nature of Pedroza’s crimes warrants a sentence revision.


[14]   Pedroza does not fare any better when his character is considered. When

       considering the character of the offender, one relevant fact is the defendant’s

       criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct. App. 2013).

       Pedroza’s substantial criminal history casts an extremely negative light on his

       character. He was arrested numerous times as a juvenile and had at least one

       delinquency adjudication. By the time he was eighteen, he had been convicted

       of class B felony armed robbery and sentenced to prison time and probation. A

       mere seven months after his release from prison, he violated his probation and

       then was arrested and charged with burglary, six counts of armed robbery, and

       seven counts of criminal confinement. He was convicted of six of those felony

       counts. Moreover, despite pleading guilty to his current crimes, Pedroza

       continued to fail to fully take responsibility for his actions. During sentencing,

       he attempted to downplay the significance of his involvement in the crimes,

       trying to place blame on his confederates. The court also found his claimed

       remorse for his offenses and the victims wholly unconvincing.


[15]   Under the circumstances, Pedroza has not met his burden to show that his

       aggregate fifty-year sentence, which is well below the maximum allowable by

       statute, is inappropriate in light of the nature of the offenses or his character.

       Therefore, we affirm the sentence imposed by the trial court.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 8 of 9
[16]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2237 | February 28, 2019   Page 9 of 9